Exhibit (j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Market Trust on Form N-1A ("Registration Statement") of our report dated May 27, 2011, relating to the financial statements and financial highlights which appears in the March 31, 2011 Annual Report to Shareholders of DWS Lifecycle Long Range Fund (formerly of DWS Advisor Funds), which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts July 26, 2011 CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the Statement of Additional Information and to the incorporation by reference in Post Effective Amendment Number 87 to the Registration Statement (Form N-1A, No. 002-21789) of our report dated May 25, 2011, on the financial statements and financial highlights of DWS Alternative Asset Allocation Plus Fund, one of a series of the DWS Market Trust, included in the DWS Alternative Asset Allocation Plus Fund Annual Report dated March 31, 2011. /s/ Ernst & Young LLP Boston, Massachusetts July 26, 2011
